NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


    AT HOME SLEEP SOLUTIONS, LLC and
    MICHAEL DOBLIN, DDS,

                          Plaintiffs,            Civ. No. 17-4801 (KSH) (CLW)
                              v.

    iSLEEP MANAGEMENT, LLC d/b/a
    iSLEEP PROGRAM, DIMITRY
    KARGMAN, DR. ABE BUSHANSKY, DR.                        OPINION
    CHITOOR GOVINDARAJ, DOES #1-5,

                          Defendants.



Katharine S. Hayden, U.S.D.J.

    I.   Introduction

         At Home Sleep Solutions, LLC (“At Home”) and Michael Doblin sued iSleep

Management, LLC (“iSleep”) and iSleep employees Dimitry Kargman, Abe

Bushansky (with iSleep, the “iSleep defendants”), and Chitoor Govindaraj in state

court, asserting tort and contract claims based upon a contract for billing services.

A notice of removal was filed on behalf of all defendants on grounds of diversity.

(D.E. 27.) Motions to dismiss were filed by iSleep defendants and Govindaraj (D.E.

13 and 16), which At Home addressed by filing an amended complaint (D.E. 27).

Before the Court now are the iSleep defendants’ and Govindaraj’s motions to

dismiss the amended complaint. (D.E. 36 and 39.)



                                           1
 
    II.   Factual Background

          The amended complaint recites the following factual allegations. Doblin, a

licensed dentist in New Jersey, owns At Home, a dental practice specializing in

medical services and treatment solutions for patients suffering from sleep apnea.

(Am. Compl. ¶¶ 8, 9.) iSleep provides billing services to medical providers. (Id. ¶ 9.)

          At “numerous” New Jersey venues, many of which Doblin attended, the

iSleep defendants and Govindaraj sponsored courses given by well-known dental

sleep medicine professionals. (Id.) During these industry events, iSleep defendants

and Govindaraj solicited At Home’s business for iSleep’s billing services,

representing themselves as “experts in the field of sleep apnea” with the competence

to submit legal, compliant patient claims on behalf of At Home. (Id. ¶¶ 9, 12.) In

reliance on these representations, At Home entered into a service contract with

iSleep under which iSleep agreed “to perform all steps” for submitting Horizon Blue

Cross and Blue Shield of New Jersey (“Horizon”) patient claims and billing. (Id.

¶ 10.)

          The service contract should have relieved At Home from burdensome

administrative paperwork and yielded reimbursement payments from Horizon.

Instead, At Home became the subject of an investigation and audit that Horizon

initiated, after which Horizon concluded that the documentation prepared by iSleep

was “erroneous, false, and fraudulent.” (Id. ¶ 14.) Most egregiously, according to

the amended complaint, the claims falsely reported that Govindaraj physically




                                            2
 
examined patients, diagnosed them with sleep apnea, and prescribed oral devices,

when in fact he never examined At Home’s patients. (Id. ¶¶ 18-20, 44-45.)

       A flurry of punitive actions ensued: all claims previously paid out to At Home

were ordered to be disgorged; Doblin was assessed penalties exceeding $540,000.00;

and his status as a provider was suspended. (Id. ¶¶ 16, 17.) At Home asserts that

these catastrophic losses and penalties flowed from iSleep’s fraudulent business

practices, which iSleep misrepresented to At Home from the very outset of the

parties’ relationship.

III.   Legal Standard

       Defendants’ motions to dismiss are brought pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief can be granted. To survive

dismissal, “a complaint must contain sufficient factual matter, accepted as true” to

state a facially plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       A plausible claim is one that permits the court to “draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 678). While

“[t]he plausibility standard is not akin to a ‘probability requirement,’” it does “ask[]

for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 556).

       At the pleading stage, the plaintiff does not bear the burden of establishing

all the elements for a prima facie case, “but instead, need only put forth allegations



                                            3
 
that raise a reasonable expectation that discovery will reveal evidence of the

necessary element.” Fowler, 578 F.3d at 213 (internal quotation marks omitted).

Fundamentally, the plausibility determination is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 211 (quoting Iqbal, 556 U.S. at 679).

IV.   Discussion

      A. Tort Claims

      The first five counts of the amended complaint sound in tort.

          1. Counts 1-3: Fraudulent Misrepresentation

      Count 1 asserts a fraudulent misrepresentation claim against iSleep and

Kargman; Count 2 asserts a fraudulent misrepresentation claim against

Bushansky; and Count 3 asserts a fraudulent misrepresentation claim against

Govindaraj. The elements of a fraudulent misrepresentation claim include: “(1) a

material misrepresentation of a presently existing or past fact; (2) knowledge or

belief by the defendant of its falsity; (3) an intention that the other person rely on it;

(4) reasonable reliance thereon by the other person; and (5) resulting damages.”

Konover Constr. Corp. v. E. Coast Constr. Servs. Corp., 420 F. Supp. 2d 366, 370

(D.N.J. 2006) (quoting Gennari v. Weichert Co. Realtors, 148 N.J. 582, 610 (1997)).

      iSleep defendants argue that At Home fails to plead facts establishing

element two, defendants’ knowledge of the falsity of the representation. (D.E. 37,

iSleep defendants’ Br. in Support of MTD 19.) Govindaraj more broadly rejects the

claim by arguing that At Home “does not allege any representation or promise to



                                            4
 
Plaintiffs by Dr. Govindaraj, let alone a false representation . . . upon which

Plaintiffs detrimentally relied.” (D.E. 40, Govindaraj’s Br. in Support of MTD 2.)

      Govindaraj’s argument relies on an inaccurate premise—that the complaint

never asserts a representation by him. To the contrary, At Home asserts that all

named defendants “represented themselves at numerous venues in New Jersey as

experts in the field of sleep apnea to solicit [At Home’s] business for their billing

services,” and that this representation precipitated At Home’s reasonable reliance

and its ultimate harm. (Am. Compl. ¶ 9.) At Home includes Govindaraj in that

allegation, involving him in the overall fraudulent scheme pleaded in the amended

complaint. The Court therefore analyzes the fraudulent misrepresentation claim as

asserted against all named defendants.

      The Court also finds that At Home has adequately pleaded the knowledge

element. According to the amended complaint, defendants occupy the highly-

regulated health insurance field. They sponsor industry events where they hold

themselves out as experts in insurance billing services related to sleep apnea

treatment and solicit the business of dentists practicing in this specialized area.

But once hired by At Home and charged with the duty to submit insurance claims,

defendants failed to submit legal, compliant claims, and went to the length of

falsely representing that one of them actually examined At Home’s patients. These

allegations establish incompetent, substandard performance, and easily support the

inference that defendants knew of the falsity of their representation as experts in

this field. At best, the amended complaint demonstrates they were bumblers who



                                            5
 
were reduced to correcting their incompetence with phony information; at worst,

their assurances masked an intent to plump up claim submissions with whatever

was necessary to satisfy the insurer’s requirements. At Home has sufficiently

pleaded the elements of fraudulent misrepresentation under the Rule 12(b)(6)

standard.

      Next, defendants argue that At Home fails to satisfy the heightened pleading

standard of Fed. R. Civ. P. 9(b), under which the plaintiff must “state with

particularity the circumstances constituting fraud or mistake.” This standard

serves to “place the defendants on notice of the precise misconduct with which they

are charged, and to safeguard defendants against spurious charges of immoral and

fraudulent behavior.” Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004)

(citations omitted). The rule has been interpreted to require that plaintiffs “plead

or allege the date, time and place of the alleged fraud or otherwise inject precision

or some measure of substantiation into a fraud allegation.” Frederico v. Home

Depot, 507 F.3d 188, 200 (3d Cir. 2007); see also Alpizar-Fallas v. Favero, __ F.3d __,

2018 WL 5987140, at *6 (3d Cir. Nov. 15, 2018).

      The Court finds At Home’s fraudulent misrepresentation claims pass muster

under Rule 9(b). The amended complaint presents a coherent narrative. The

players include Kargman, president and managing partner of iSleep (Am. Compl.

¶ 9); Bushansky, iSleep’s COO, who was tasked with executing the insurance claim

submission process (id. at ¶¶ 9, 31); and Govindaraj, a practicing pulmonologist and

iSleep employee, who was responsible for examining patients and determining



                                           6
 
medical necessity for sleep apnea treatment (id. at ¶¶ 6, 9, 18). At Home alleges

that defendants made representations at “numerous venues in New Jersey” that

iSleep had expertise in sleep apnea treatment billing services, prompting At Home

to enter into a service contract with iSleep. (Id. at ¶¶ 9, 10.) Further, At Home

details how iSleep’s actual business practices led to Horizon’s investigation of At

Home, and ultimately resulted in the damages At Home seeks in this lawsuit. (Id.

at ¶¶ 14-22.) The Court is satisfied that defendants have been put “on notice of the

precise misconduct with which [they are] charged;” thus, At Home has met Rule

9(b)’s heightened pleading requirements.

          2. Count 4—Negligent Misrepresentation against all Defendants

      At Home asserts a claim for negligent misrepresentation against all

defendants, supported by the same allegations made under its fraudulent

misrepresentation claims. iSleep defendants argue that At Home fails to plead the

reliance element and meet the particularity requirements of Rule 9(b). (iSleep

defendants’ Br. in Support of MTD 18-19.) Govindaraj challenges At Home’s

allegations as “conclusory and fragmented . . . without any basis for asserting such

claims against Dr. Govindaraj as distinct from iSleep Defendants.” (Govindaraj’s

Br. in Support of MTD 6.)

      To state a claim for negligent misrepresentation, a “[p]laintiff must allege

that ‘defendant negligently provided false information and that plaintiff incurred

damages proximately caused by its reliance on that information.’” Marrin v.

Capital Health Sys., Inc., No. 14-2558, 2015 WL 404783, at *9 (D.N.J. Jan. 29, 2015)



                                           7
 
(Wolfson, J.) (quoting Highlands Ins. Co. v. Hobbs Grp., LLC., 373 F.3d 347, 351 (3d

Cir. 2004)). Rule 9(b) heightened pleading requirements apply where the negligent

misrepresentation claim “sounds in fraud.” In re Suprema Specialties, Inc. Sec.

Litig., 438 F.3d 256, 272–73 (3d Cir. 2006).

      Since the Court found that At Home has sufficiently pleaded fraudulent

misrepresentation against all Defendants, the Court likewise finds that the claim

for negligent misrepresentation is adequately pleaded.

         3. Count 5—Fraud in the Inducement against iSleep and Kargman

      Count 5 asserts a fraudulent inducement claim against iSleep and Kargman

on the same grounds as the fraudulent misrepresentation claim. At Home explicitly

alleges that it would not have entered into the contract with iSleep but for

defendants’ consistent representations that iSleep could competently handle the

insurance billing services. Further, the Court has determined that At Home has

sufficiently pleaded the elements of common law fraud with the required degree of

particularity. Accordingly, Count 5 survives.

          4. Economic Loss Doctrine

      Additionally, iSleep defendants challenge the tort claims as barred by the

economic loss doctrine. (iSleep defendants’ Br. in Support of MTD 15.)

      Generally, the economic loss doctrine bars recovery in tort for economic losses

arising from a contract. Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282, 308

(D.N.J. 2009) (Wolfson, J.) (citing Saltiel v. GSI Consultants, Inc., 170 N.J. 297, 310

(2002)). To determine whether tort and contract claims may proceed concurrently,



                                           8
 
courts consider “whether the tortious conduct is extrinsic to the contract between

the parties.” Id. Courts have found the doctrine does not apply where the alleged

misrepresentation occurs prior to the contractual agreement. RNC Sys., Inc. v.

Modern Tech. Grp., Inc., 861 F. Supp. 2d 436, 451 (D.N.J. 2012) (Simandle, J.)

(“Fraud claims can proceed alongside breach of contract claims where there exists

fraud in the inducement of a contract or an analogous situation based on pre-

contractual misrepresentations.”) (internal quotation marks omitted). See also

Metex Mfg. Corp. v. Manson, No. 05-2948, 2008 WL 877870, at *4 (D.N.J. Mar. 28,

2008) (“New Jersey law permits a tort claim to proceed with a breach of contract

claim when the tort claim involves fraudulent inducement on the theory that such a

claim is extraneous to the performance of the related contract.”).

      At Home pleads that iSleep represented that it would legally and

competently submit claims for reimbursement to Horizon. According to the

complaint, this representation was fraudulent, occurred prior to the parties’

contractual agreement, and induced At Home to contract with iSleep.

Further, At Home asserts that its catastrophic losses were the result of iSleep’s

fraudulent claim submission scheme, orchestrated and executed by defendants.

Taken as true, these allegations of tortious conduct are extrinsic to an insurance

billing service contract.

      At this stage of the litigation, the Court is satisfied that At Home’s tort

claims, premised on allegations of pre-contractual misrepresentations of fact by

iSleep, may be maintained alongside the contract claims.



                                           9
 
       B. Contract Claims

       Counts 6 through 8 are contract claims solely against iSleep.

          1. Count 6 – Breach of Contract

       At Home alleges that iSleep breached “by failing to act in conformity with the

laws and regulations of the State of New Jersey and the requirements of Horizon,”

and failing to submit proper legal documentation to Horizon to support At Home’s

patient claims. (Am. Compl. ¶ 58.) To sufficiently plead a breach of contract claim

under New Jersey law, a plaintiff must allege three elements: “(1) the existence of a

valid contract between the parties; (2) failure of the defendant to perform its

obligations under the contract; and (3) a causal relationship between the breach and

the plaintiff's alleged damages.” Sheet Metal Workers Int’l Ass’n Local Union No.

27, AFL-CIO v. E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d Cir. 2013).

       iSleep argues for dismissal of this claim because (1) nonparties to a contract

are not liable for its breach and LLC members are nonparties; and (2) the contract

expressly relieves iSleep from liability for errors and omissions relating to its billing

services. (iSleep defendants’ Br. in Support of MTD 26.)

       It appears that the first argument does not apply to the amended complaint

and was erroneously carried over from previous briefing. The amended complaint

asserts count 6 against iSleep only, so the Court turns to iSleep’s contention that

the contract expressly immunizes iSleep from liability for errors and omissions

relating to iSleep’s billing services. (Id. at 28.)




                                            10
 
      Relying on the contract provision “[iSleep] shall not be liable for errors and/or

omissions relating to the Billing Services provided by [iSleep],” iSleep argues that

since “each and every allegation in Plaintiffs’ Amended Complaint regards an

alleged error or omission related to the billing services [] iSleep provided to At

Home,” the agreement bars the breach of contract claim. (Id.) Without getting into

the weeds of contract interpretation, the Court easily finds that the provision cited

protects iSleep from fallout due to ministerial errors, but certainly does not extend

to the conduct alleged against it in the complaint.

          2. Count 7 – Breach of Covenant of Good Faith and Fair Dealing

      “The implied covenant of good faith and fair dealing exists in every contract

under New Jersey Law.” Cargill Glob. Trading v. Applied Dev. Co., 706 F. Supp. 2d

563, 579 (D.N.J. 2010) (citing Brunswick Hills Racquet Club, Inc. v. Route 18

Shopping Ctr. Assoc., 182 N.J. 210, 224 (2005)). To establish breach of the implied

covenant of good faith and fair dealing, New Jersey courts require that the plaintiff

“plead facts that would show that [the] defendant[] acted in bad faith . . . ‘with the

effect of destroying or injuring the right of the other party to receive the fruits of the

contract.’” Cedar Holdings, LLC v. Menashe, No. 16-7152, 2017 WL 1349321, at *3

(D.N.J. April 7, 2017) (Thompson, J.) (quoting Wade v. Kessler Inst., 172 N.J. 327,

345 (2002)).

      Count 7 incorporates the allegations included in paragraphs 1-59, which

include the facts used to allege fraudulent misrepresentation. (Am. Comp. ¶¶ 60,

61.) These facts plausibly show that iSleep and its employees knowingly submitted



                                           11
 
fraudulent, noncompliant patient claims to Horizon, which included prescriptions

averring that Govindaraj examined and diagnosed the patients with sleep apnea

when he allegedly never even saw them. Such allegations amply satisfy the “bad

faith” requirement of At Home’s breach of the implied covenant of good faith and

fair dealing claim. Accordingly, Count 7 survives.

          3. Count 8 – Unjust Enrichment

       Defendants claim that New Jersey law bars recovery under a theory of unjust

enrichment “where an express contract covers the same subject matter asserted as

the basis of [the] . . . unjust enrichment claim . . . .” (iSleep defendants’ Br. in

Support of MTD 28 (citing Shapiro v. Solomon, 42 N.J. Super. 377, 385 (App. Div.

1956).) Defendants conclude that because “breach of an express contract is the

basis for all of [At Home’s] claims, and an express agreement exists, [count 8] must

be dismissed.” (Id. at 29.) This characterization of At Home’s claims is inaccurate.

       Stressed throughout At Home’s pleading and briefing, “this case is not simply

a breach of contract case, as the facts also support a claim for fraudulent

misrepresentation . . . .” (D.E. 43, Opp. Br. 12.) In paragraph 65 of the amended

complaint, At Home alleges that iSleep “intentionally misrepresented . . . the

services they stated were performed,” “never performed these services,” and

prepared “erroneous, false, and fraudulent” documentation. (Am. Compl. ¶ 65.)

Such conduct sounds in tort. At this early stage it would be premature to dismiss

Count 8, especially when relevant discovery will be about the same facts underlying

the other counts being preserved in this opinion.



                                            12
 
    V.   Conclusion

         For the reasons indicated above, the Court finds that At Home has

sufficiently pled all eight counts in its amended complaint. An appropriate order

will follow.



                                                     /s/ Katharine S. Hayden
Date: November 27, 2018                              Katharine S. Hayden, U.S.D.J




                                          13
 
